     Case 6:20-cv-00465-ADA Document 29-1 Filed 10/02/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A        §
BRAZOS LICENSING AND               §    CIVIL ACTION 6:20-cv-00454-ADA
DEVELOPMENT,                       §    CIVIL ACTION 6:20-cv-00455-ADA
          Plaintiff,               §    CIVIL ACTION 6:20-cv-00456-ADA
                                   §    CIVIL ACTION 6:20-cv-00457-ADA
                                   §    CIVIL ACTION 6:20-cv-00458-ADA
                                   §    CIVIL ACTION 6:20-cv-00459-ADA
v.                                 §    CIVIL ACTION 6:20-cv-00460-ADA
                                   §    CIVIL ACTION 6:20-cv-00461-ADA
                                   §    CIVIL ACTION 6:20-cv-00462-ADA
                                   §    CIVIL ACTION 6:20-cv-00463-ADA
MICROSOFT CORPORATION,             §    CIVIL ACTION 6:20-cv-00464-ADA
         Defendant.                §    CIVIL ACTION 6:20-cv-00465-ADA



DECLARATION OF TARA EAVES IN SUPPORT OF MICROSOFT CORPORATION’S
          MOTION TO TRANSFER VENUE TO AUSTIN DIVISION
       Case 6:20-cv-00465-ADA Document 29-1 Filed 10/02/20 Page 2 of 5




I, Tara Eaves, declare as follows:
      1.     I am employed as a Human Resources Data Analyst Group Manager
at Microsoft Corporation (“Microsoft”). I am based in Redmond, Washington,
where I manage a team of reporting analysts within Human Resources. I have
been employed by Microsoft since 1997.
      2.     I submit this declaration in support of Microsoft’s Motion for Intra-
District Transfer to the Austin Division of the Western District of Texas. Unless
otherwise indicated, the statements in this declaration are based upon my personal
knowledge and/or based on corporate records maintained by Microsoft in the
ordinary course of business.
      3.     I have been informed and understand that Plaintiff WSOU
Investments LLC (“Plaintiff”) has filed the above-captioned patent infringement
lawsuit against Microsoft in the Waco Division of the Western District. I am
further informed and understand that the Waco Division of the Western District
includes the following counties: Bell, Bosque, Coryell, Falls, Freestone, Hamilton,
Hill, Leon, Limestone, McLennan, Milam, Robertson, and Somervell.
      4.     I am further informed and understand that there are a total of twelve
patent infringement cases filed by Plaintiff in the Waco Division and that these
cases accuse various Microsoft products of infringing certain United States patents.
I understand the accused products include certain aspects of Microsoft’s Azure
Cloud System, Xbox, Skype, Teams, HoloLens, and Windows Server.
      5.     Microsoft is a Washington corporation with its worldwide
headquarters at One Microsoft Way in Redmond, Washington.
      6.     Microsoft does not maintain any office space or business location in
the Waco Division of the Western District of Texas.

                                         1
       Case 6:20-cv-00465-ADA Document 29-1 Filed 10/02/20 Page 3 of 5




      7.      There are 188 Microsoft personnel that work at Microsoft facilities in
Austin, Texas.
      8.      Microsoft’s engineering, sales, and financial documents are primarily
located in Redmond, Washington. Microsoft is not aware of any documents
related to the accused products located in the Waco Division. Microsoft has no
data centers in the Waco Division. There are 20 employees in Marketing groups in
the state of Texas, with none who work in Waco and 11 who work in Austin.
      9.      I reviewed Microsoft’s Human Resources records for the Skype
Infrastructure organization. Based on my review, I found no personnel that are
part of the Skype Infrastructure organization in Austin. There are no Skype or
Teams personnel in the Waco Division. Based on my review of Human Resources
records, there is one employee in the Marketing group for Skype or Teams in the
state of Texas, who is located in Dallas. There are none in Austin. Strategic
decision making regarding Skype and Teams happens in the state of Washington.
      10.     I reviewed Microsoft’s Human Resources records for the COSinE
organization. Based on my review, there are three personnel in Austin who are
part of the COSinE organization. There are no Windows Server personnel in the
Waco Division. Based on my review of Human Resources records, there are no
employees in the Marketing group for Windows Server in the state of Texas.
Strategic decision making regarding Windows Server happens in the state of
Washington.
      11.     I reviewed Microsoft’s Human Resources records for the Mixed
Reality organization. Based on my review, there are two personnel that are part of
the Mixed Reality organization in Austin. There are no HoloLens personnel in the
Waco Division. Based on my review of Human Resources records, there are no

                                          2
         Case 6:20-cv-00465-ADA Document 29-1 Filed 10/02/20 Page 4 of 5




employees in the Marketing group for HoloLens in the state of Texas. Strategic
decision making regarding HoloLens happens in the state of Washington.
      12.     I reviewed Microsoft’s Human Resources records for Azure Core. In
reviewing Microsoft’s Human Resources records, the total number of employees
under the Azure Core organization in Austin is 20, whereas 7,801 are located in
Redmond, Washington. There are no Azure personnel in the Waco Division.
Based on my review of Human Resources records, there are no employees in the
Marketing group for Azure in the state of Texas. Strategic decision making
regarding Azure happens in the state of Washington.
      13.     I reviewed Microsoft’s Human Resources records for Xbox. Based on
my review, there are no personnel that are part of Xbox in Austin. There are no
Xbox personnel in the Waco Division. Based on my review of Human Resources
records, there are no employees in the Marketing group for Xbox in the state of
Texas. Strategic decision making regarding Xbox happens in the state of
Washington.
      14.     Based on my review of the Human Resources records for all Texas
Microsoft employees, there are two Microsoft personnel with home offices in the
Waco division. One is located in Waco, and is in the digital sales, sales academy,
and learning and development group. The second is a customer success account
manager in sales and marketing. Neither is part of the organizations mentioned
above.




                                         3
Case 6:20-cv-00465-ADA Document 29-1 Filed 10/02/20 Page 5 of 5
